 USDC IN/ND case 2:20-cv-00297-JTM-JPK document 5 filed 08/21/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

EDWARD OCASIO,                                    )
         Plaintiff,                               )
                                                  )
        v.                                        )   CAUSE NO.: 2:20-CV-297-JTM-JPK
                                                  )
METHODIST HOSPITAL OF GARY, INC.,                 )
et al.,                                           )
          Defendants.                             )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

        Plaintiff Edward Ocasio invoked this Court’s subject matter jurisdiction via diversity

jurisdiction by filing his Complaint in federal court. As the party seeking federal jurisdiction,

Plaintiff has the burden of establishing that subject matter jurisdiction exists. Smart v. Local 702

Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, no defendant may be a citizen of the same state

as any plaintiff, and the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a).

Plaintiff has alleged a sufficient amount in controversy. Plaintiff has also sufficiently alleged the

citizenship of Defendants Methodist Hospital of Gary, Inc., The Methodist Hospitals, Inc., and

The Methodist Hospitals Foundation, Inc. However, the allegations are insufficient as to the

citizenship of Plaintiff.
 USDC IN/ND case 2:20-cv-00297-JTM-JPK document 5 filed 08/21/20 page 2 of 2


        The Complaint states: “[a]t all times relevant, the Plaintiff, EDWARD OCASIO, was a

resident of the State of Illinois.” (Compl. ¶ 1, ECF No. 1). This allegation is insufficient for the

purpose of determining citizenship.

        “The citizenship of a natural person for diversity purposes is determined of course by the

person’s domicile . . . , which means the state where the person is physically present with an intent

to remain there indefinitely.” Lyerla v. Amco Ins. Co., 461 F. Supp. 2d 834, 836 (S.D. Ill. 2006).

Allegations of residency in a state are not sufficient. See id. at 835 (diversity jurisdiction “is

determined by citizenship of a state, not allegations of residency in a state”). The Court must

therefore be advised of Plaintiff’s state of citizenship, not his state of residence.

        Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege his own citizenship, as outlined above. Therefore, the Court ORDERS

Plaintiff Edward Ocasio to FILE, on or before September 11, 2020, a supplemental jurisdictional

statement that properly alleges his citizenship.

        So ORDERED this 21st day of August, 2020.

                                                s/ Joshua P. Kolar
                                                MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                UNITED STATES DISTRICT COURT




                                                   2
